Citation Nr: 1208632	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's child, N.T.  


REPRESENTATION

Appellant represented by:	Army and Navy Union, USA

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from January 1981 to May 1987.  The appellant is the guardian of the Veteran's child, N.T.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 special apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, in which the RO denied the appellant's claim for an apportionment of the Veteran's disability compensation benefits on behalf of N.T.  

In October 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

As a final matter, the Board notes that, in July 2011, the Board remanded the claim of entitlement to an apportionment of the Veteran's disability benefits on behalf of his minor child to schedule the appellant for a requested hearing.  As noted above, this hearing was held in October 2011.  At the same time of issuance of the July 2011 remand, the Board issued two other remands, regarding other appeals perfected by the Veteran.  These matters remain pending and will be addressed separately by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is warranted.  

Under applicable law, all or any part of a veteran's compensation may be apportioned if the veteran's spouse or children are not residing with him and the Veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.450, 3.452 (2011).  It is not necessary for an apportionment claimant to establish the existence of hardship in order to obtain an apportionment under this provision.  See Hall v. Brown, 5 Vet. App. 294 (1993).

Additionally, where hardship is shown to exist, compensation benefits may be specially apportioned between the veteran and his or her dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and of those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  

The record reflects that the appellant has been the guardian of the Veteran's child, N.T., since October 1998.  The Veteran is currently in receipt of VA disability compensation benefits, with a combined disability rating of 40 percent.  He is in receipt of additional payment for his child, N.T.  

In March 2007, the Veteran requested an apportionment of his benefits on behalf of his child, N.T., during his incarceration.  [The record reflects that the Veteran was incarcerated from October 2006 to December 2007.]  In May 2007, the appellant filed a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, in which she listed her income, net worth, and expenses.  More recently, the appellant submitted a VA Form 21-0788 in April 2009, in which she reported income of $126.00 per month from child support paid by the Veteran and monthly expenses totaling $1,553.57.  In August 2009, the RO requested clarification from the appellant regarding how she met her monthly expenses.  The RO also requested financial information from the Veteran.  

In October 2009, the appellant submitted a new VA Form 21-0788, in which she reported receiving $1,064.00 monthly in gross wages from all employment, $674.00 monthly in Supplemental Security Income (SSI)/Public Assistance, and $124.80 monthly in child support; resulting in a total monthly income of $1,862.80.  She also reported monthly expenses totaling $1,916.29.  In the same month, the Veteran submitted a VA Form 21-0788 in which he reported receiving monthly income of $713.90, comprised of $144.00 in SSI/public assistance and $546.90 in VA benefits.  He reported monthly expenses totaling $279.34.  The monthly expenses reported by the Veteran were $17.00 for rent, $110.00 for food, $87.38 for utilities, $34.96 for the telephone bill, and $30.00 for clothing.  Although he reported paying $31.20 per week in child support, he did not include this amount in his list of expenses.  The additional monthly expense of $124.80 in child support would bring his total monthly expenses to $404.14.  

In October 2009, the Veteran submitted several documents regarding his child support obligations.  These documents include a February 2009 Order to Modify Support, in which the Circuit Court of Hot Spring County, Arkansas decreased the Veteran's child support obligation for N.T. to $26.00 per week, effective in December 2008.  The Order also notes that the Veteran had a child support arrearage in the amount of $17,160.00 as of December 2008.  The Circuit Court ordered the Veteran to pay $5.20 per week to satisfy payment of this arrearage.  The Veteran submitted a copy of his September 2009 payment of $124.80 to the Arkansas Office of Child Support Enforcement (OCSE).  During VA treatment from October 2009 to June 2010, the Veteran consistently reported during his VA Supported Housing (VASH) monthly updates that he was paying his monthly child support obligation.  However, during the October 2011 hearing, the appellant testified that she had received child support in the past, but had last received a child support payment from the Veteran in July 2011.  Additionally, in support of her claim for an apportionment, the appellant has submitted a June 2010 letter from the Hot Spring County OCSE reporting that the Veteran's child support arrears were $16,864.00 as of May 31, 2010.  During the October 2011 hearing, the appellant testified that the Veteran owed her $17,000.00 in back child support.  The appellant's October 2011 testimony calls into question whether the Veteran is currently making his child support payments.  Accordingly, the Board finds that more detailed information, to include any supporting documentation, should be requested from the Veteran and the appellant regarding the payment or non-payment of child support by the Veteran.   

Additionally, the Board notes that the Veteran's monthly rental expense, as reported in October 2009, was only $17.00 because he was, at that time, participating in the VASH Program as part of the Health Care for Homeless Veterans (HCHV) Program.  VA treatment records from October 2009 to June 2010 reflect that the Veteran continued to reside at the address listed in his October 2009 VA Form 21-0788, for which he paid $17.00 per month in rent as a VASH participant.  In an April 2011 communication, the Veteran provided a new address.  He again provided a new address in December 2011 and January 2012.  The foregoing communications suggest that, perhaps, he no longer participates in the VASH program and may, therefore, have a different monthly housing expense.  

Similarly, in October 2009, the appellant reported $1,064.00 in monthly income from gross wages from all employment.  During the October 2011 hearing, she testified that she had lost her job in 2007, but supported the Veteran's child with the help of her siblings and with some part-time work at a restaurant.  She added that her part-time work was not on a regular basis; rather, her only income came from SSI and financial assistance from her family members.  

The foregoing evidence suggests that the financial situation of both the Veteran and the appellant may have changed since October 2009.  As such, the Board concludes that the claim should be remanded to obtain updated financial information from both the Veteran and the appellant.  

In addition to the foregoing, the Board highlights that a claim for an apportionment of a veteran's benefits is a "contested claim."  "Simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p).  Under 38 C.F.R. § 19.100, all interested parties  will be specifically notified of the action taken by the  agency of original jurisdiction in a simultaneously contested  claim and of the right and time limit for initiating an  appeal, as well as hearing and representation rights.  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  In this case, the Veteran and the appellant were each appropriately notified of the November 2009 special apportionment decision and provided copies of the July 2010 SOC.    

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713.

The Veteran was scheduled for a videoconference hearing in April 2011; however, on the date of the hearing, he requested withdrawal of the hearing request and the appeal on the apportionment issue.  Nonetheless, as noted in the Board's July 2011 remand, it was the appellant, not the Veteran, who appealed the November 2009 special apportionment decision and requested a hearing.  The case was remanded so that the appellant could be afforded her requested hearing.  In correspondence dated in September 2011, the appellant was advised that her hearing was scheduled in October 2011.  The same day, the RO sent the Veteran a letter informing him of the date and time of the appellant's hearing regarding entitlement to an apportionment on behalf of N.T.  A copy of this letter to the Veteran was incorrectly sent to the Army and Navy Union (the appellant's representative), as opposed to Disabled American Veterans (the Veteran's representative).  As the claim is being remanded, to ensure compliance with the contested claims procedures, the Board finds that the Veteran and his representative should be provided with a copy of the October 2011 hearing transcript, and afforded the opportunity to provide a written response.  

Finally, as noted above, in May 2007, the appellant filed a claim for an apportionment of the Veteran's disability compensation benefits on behalf of N.T. during the Veteran's period of incarceration, via the submission of a VA Form 21-0788.  The RO has not specifically addressed entitlement to an apportionment during this period of incarceration.  This matter should be considered and addressed in the readjudication of the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a copy of the October 2011 hearing transcript, and afford them the opportunity to provide a response.  

2.  Provide the Veteran and the appellant with a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, and ask each to provide updated financial information.  Explain to the Veteran and the appellant the importance of completing this form.  

Both the Veteran and the appellant should be asked to provide any copies of supporting/corroborating documents regarding the payment or non-payment of child support by the Veteran.  

3.  After ensuring that the development is complete, re-adjudicate the claim.  In readjudicating the claim, the AMC/RO should also consider and address entitlement to an apportionment during the Veteran's incarceration (as claimed by the appellant via submission of a May 2007 VA Form 21-0788).  If the claim is not fully granted, issue a supplemental statement of the case to both parties (with copies provided to each of their representatives) before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



